Citation Nr: 1515761	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  11-11 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.

6.  Entitlement to an initial rating in excess of 30 percent for anxiety and depression.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In May 2014, the Veteran testified at a travel Board hearing.  A transcript of the hearing is of record.

The Board notes that the Veteran was previously represented by Mr. David L. Huffman, Jr., Esq.  However, in August 2014, VA revoked Mr. Huffman's authority to represent VA claimants.  The Veteran was informed of this action in correspondence from the Board dated in December 2014, at which time he was notified that Mr. Huffman could no longer be recognized as his representative, and was advised of his options regarding representation.  In January 2015, the Board received a facsimile from the Veteran requesting an extension of time to assign a new lawyer to represent him.  In February 2015, the Board wrote to the Veteran granting him a 30-day extenstion of time from the date of its February 25, 2015 letter.  More than 30 days have passed since that letter, and the Veteran has not responded or appointed a new lawyer to represent him.  Therefore, the Board will proceed with the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher ratings for his service-connected lumbar spine disability, lumbar radiculopathy of both lower extremities, bilateral knee disabilities and anxiety and depression. 

He was last evaluated for his psychiatric disorders in July 2012 and in February 2013 for his lumbar spine, radiculopathy of the lower extremities and bilateral knee disabilities.  The Veteran testified at the May 2014 hearing that each of the service-connected disabilities have increased in severity.  Specifically, the Veteran reported that he had recently undergone surgery of his low back and that although he initially felt better after the surgery, he was now experiencing a worsening of lumbar spine symptoms to include radiculopathy of both lower extremities and increased bilateral knee pain.  He also testified that the worsening of his physical symptoms was causing an increase in his service-connected anxiety and depression.  

The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given that the record demonstrates a potential increase in severity of the Veteran's service-connected lumbar spine disability, radiculopathy of both lower extremities, bilateral knee disabilities and anxiety and depression, since he was last evaluated in July 2012 and February 2013, additional examinations are warranted on remand.

The Veteran testified at the May 2014 hearing that he underwent a fusion surgery of his lumbar spine in April 2013 by a private physician Dr. R. G..  These records should be obtained on remand.
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding treatment records from Dr. R. G., to include lumbar spine surgical reports from April 2013.

2.  Schedule the Veteran for an appropriate VA orthopedic examination to ascertain the severity of the Veteran's current lumbar spine disability, lumbar radiculopathy of the bilateral lower extremities and bilateral knee disabilities.  The entire claims file must be made available to and reviewed by the examiner.

With respect to the lumbar spine, the examiner should address the following:

The examiner must clarify the current severity of the Veteran's lumbar spine disability, to include current range of motion findings, whether there is x-ray confirmation of arthritis, whether there is objective evidence of intervertebral disc syndrome, past history of incapacitating episodes with physician prescribed bed rest, or any other manifestation. 

The examiner is also to discuss whether the Veteran's lumbar spine disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disability.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.
With respect to lumbar radiculopathy of the bilateral lower extremities, the examiner should address the following:  

The examiner must state whether the Veteran experiences mild incomplete, moderate incomplete, moderately severe incomplete, severe incomplete, or complete paralysis of the sciatic nerve.

With respect to the bilateral knee disabilities, the examiner should address the following:

The examiner should discuss any associated limitation of motion, favorable ankylosis, and unfavorable ankylosis of the right and left knees.  In addition, the examiner is to discuss whether the Veteran's right and left knee disabilities exhibit weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disabilities.  If feasible, this determination must be expressed in terms of the degree of additional range of motion lost.  The examiner must express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right and left knees repeatedly over a period of time.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected anxiety and depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  The AOJ should also undertake any other development it determines to be indicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




